          Case 3:18-cv-02029-SI        Document 32        Filed 08/18/20     Page 1 of 2




Bruce W. Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-6633
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



RICHARD SMITH,                                                          Case No. 3:18-cv-02029-SI

               Plaintiff,
                                                                            ORDER (EAJA FEES)
vs.

COMMISSIONER,
of Social Security
Administration,

            Defendant.
_____________________________________

       It is ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412,

Plaintiff’s motion (ECF #28) is GRANTED and an attorney fee in the amount of $5,627.02 is

hereby awarded to Plaintiff. Defendant does not object and the parties have no dispute. It is

further ORDERED that the aforementioned attorney fee shall be paid directly to Plaintiff’s

attorney if Plaintiff has no debt which qualifies for offset against the awarded fees pursuant to the

Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If Plaintiff has

no such debt, then it is ORDERED that the check shall be made payable to Plaintiff’s attorney,

Bruce Brewer, and mailed to him at PO Box 421, West Linn, OR 97068. If Plaintiff has such




1 - ORDER FOR EAJA FEES
              Case 3:18-cv-02029-SI    Document 32      Filed 08/18/20     Page 2 of 2




debt, then it is ORDERED the check for any remaining funds after offset of the debt shall be

made payable to Plaintiff and mailed to Plaintiff's attorney's mailing address stated above. There

are no costs or expenses to be paid herein.

                       18th day of August, 2020.
          DATED this _______




                                         /s/ Michael H. Simon
                                       ____________________________________________
                                       The Honorable Michael H. Simon
                                       U.S. District Court Judge



Submitted by:
Bruce W. Brewer, OSB No. 925581
503-621-6633, Attorney for Plaintiff




2 - ORDER FOR EAJA FEES
